Name: 83/609/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 29 November 1983 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-10

 Avis juridique important|41983D060983/609/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 29 November 1983 appointing an Advocate-General to the Court of Justice Official Journal L 348 , 10/12/1983 P. 0019 - 0019*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 29 November 1983 appointing an Advocate-General to the Court of Justice (83/609/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas, by letter to the President of the Council, dated 1 July 1983, Mr G. Reischl, Advocate-General at the Court of Justice of the European Communities, announced his resignation with effect from 9 November 1983; Whereas, pursuant to Articles 8 and 13 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, Articles 7 and 8 of the Protocol on the Statute of the Court of Justice of the European Economic Community, and Articles 7 and 8 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, an Advocate-General should be appointed for the remainder of the term of office of Mr G. Reischl; Whereas, Mr G. Reischl's replacement will not be able to take up the duties of Advocate-General before 11 January 1984, HAVE DECIDED AS FOLLOWS: Article 1 The following shall be appointed Advocate-General at the Court of Justice until 6 October 1985 inclusive: Mr Carl Otto LENZ Article 2 This Decision shall take effect on 11 January 1984. Done at Brussels, 29 November 1983. The President G. VARFIS